Citation Nr: 1233841	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  08-05 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for impairment of the anterior cruciate ligament (ACL) of the left knee, currently rated 10 percent disabling.

2.  Entitlement to service connection for a chronic disability manifested by persistent headaches, claimed as undiagnosed illness related to Gulf War service pursuant to 38 U.S.C. § 1117.

3.  Entitlement to service connection for a chronic disability manifested by persistent multiple joint pain of the shoulders, elbows, wrists, and ankles, bilaterally, claimed as undiagnosed illness related to Gulf War service pursuant to 38 U.S.C. § 1117.

4.  Entitlement to service connection for a chronic disability manifested by persistent fatigue, claimed as undiagnosed illness related to Gulf War service pursuant to 38 U.S.C. § 1117.

5.  Entitlement to service connection for chronic sleep impairment, claimed as undiagnosed illness related to Gulf War service pursuant to 38 U.S.C. § 1117.

6.  Entitlement to service connection for a chronic skin disorder, claimed as undiagnosed illness related to Gulf War service pursuant to 38 U.S.C. § 1117.

7.  Entitlement to service connection for a chronic respiratory disorder, claimed as undiagnosed illness related to Gulf War service pursuant to 38 U.S.C. § 1117.

8.  Entitlement to service connection for a chronic gastroesophageal disorder, claimed as undiagnosed illness related to Gulf War service pursuant to 38 U.S.C. § 1117.

9.  Entitlement to service connection for a chronic disability manifested by persistent dizziness, claimed as undiagnosed illness related to Gulf War service pursuant to 38 U.S.C. § 1117.

10.  Entitlement to service connection for a chronic psychiatric disorder, to include as secondary to service-connected disabilities or as undiagnosed illness related to Gulf War service pursuant to 38 U.S.C. § 1117.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993.  His service records show that he is a recipient of the Saudi Arabia Kuwait Liberation Medal, indicating that he served in Southwest Asia in support of Operation Desert Storm.

The Veteran is presently service connected for impairment of his left knee ACL (currently rated 10 percent disabling), degenerative changes of the right knee secondary to left knee ACL impairment (currently rated 10 percent disabling), and irritable bowel syndrome (currently rated 10 percent disabling).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims for an increased rating above 10 percent for impairment of his left knee ACL; service connection for a chronic disability manifested by persistent headaches, multiple joint pain of the shoulders, elbows, wrists, and ankles (bilaterally), persistent fatigue, chronic sleep impairment, a chronic skin disorder, a chronic respiratory disorder, a chronic gastroesophageal disorder, and a chronic disability manifested by persistent dizziness, all claimed as undiagnosed illness related to Gulf War service pursuant to 38 U.S.C. § 1117; and service connection for a chronic psychiatric disorder, to include as secondary to service-connected disabilities or as undiagnosed illness related to Gulf War service pursuant to 38 U.S.C. § 1117.

The Veteran and his representative appeared at a June 2012 RO hearing to present evidence and oral testimony in support of his claims before the undersigned sitting at the RO.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration. 

For the reasons that will be discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and his representative if further action is required on their part.


REMAND

The most current VA examination of record addressing the severity of the Veteran's service-connected impairment of the anterior cruciate ligament of the left knee was conducted in August 2009, over three years prior to the time of this writing.  However, at his hearing before the Board in June 2012, the Veteran stated that he perceived his service-connected left knee disability had worsened since the time of the August 2009 VA examination, such that the clinical findings obtained from this examination no longer represented the current state of his impairment from his left knee disability.  

The Veteran is competent to describe his perceived symptoms relating to his service-connected left knee disability.  See Falzone v. Brown, 8 Vet. App. 398 (1995).  The Board also finds his testimony in this regard to be credible for purposes of determining whether scheduling a re-examination of this disability is warranted.  The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that his disability is worse than when originally rated, and the available evidence is too old for an adequate evaluation of his current condition, VA's duty to assist includes providing a new medical examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Where the record does not adequately reveal the current state of the veteran's disability, the fulfillment of VA's statutory duty to assist requires a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121 (1991); Seals v. Brown, 8 Vet. App. 291, 295 (1995).  Thusly, the appeal should be remanded to the RO via the AMC so that the Veteran may be scheduled for a new medical examination to evaluate the current severity of his left knee disability. 

With respect to the Veteran's claims of entitlement to service connection for a chronic disability manifested by persistent headaches, multiple joint pain of the shoulders, elbows, wrists, and ankles (bilaterally), persistent fatigue, chronic sleep impairment, a chronic skin disorder, a chronic respiratory disorder, a chronic gastroesophageal disorder, a chronic disability manifested by persistent dizziness, and a chronic psychiatric disorder, the Board has reviewed the evidence of record and notes that the VA medical examination conducted in November 2004 to address these claims under the special protocols for Gulf War veterans claiming entitlement to VA compensation for undiagnosed illness pursuant to 38 U.S.C. § 1117 is inadequate for adjudication purposes as the Veteran's claims file and pertinent medical history was not available for review by the examining clinician in conjunction with the examination.  Furthermore, the opinion addressing the likelihood of a correlation between the Veteran's current and claimed disabilities and undiagnosed illness associated with Gulf War service was too brief and conclusory in its language, and was not supported by any discussion or detailed medical rationale presented in the context of the Veteran's specific individual clinical history.  As such, the case should be remanded for a new medical examination and nexus opinion that fully addresses the likelihood of a correlation between the Veteran's current and claimed disabilities and undiagnosed illness associated with Gulf War service and resolves the deficits of the November 2004 examination.  The Veteran's medical history should be assessed beforehand and, based on this history, a diagnosis and medical opinion should be presented as to whether or not the constellation of headaches, dizziness, fatigue, impaired sleep, skin rash, respiratory symptoms, gastroesophageal symptoms, psychiatric symptoms, and pain symptoms affecting his bilateral shoulders, elbows, wrists, and ankles represents either an undiagnosed illness or a medically unexplained chronic multisymptom illness, such as chronic fatigue syndrome, and determine whether any such illness relates to his period of military service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following action:

1.  The medical evidence is current up to March 2012.  The RO should therefore obtain the names and addresses of all medical care providers, both VA and non-VA, that treated the Veteran for complaints relating to his left knee, headaches, multiple joint pain of the shoulders, elbows, wrists, and ankles (bilaterally), persistent fatigue, impaired sleep, skin symptoms, respiratory symptoms, gastroesophageal symptoms, dizziness, and psychiatric symptoms from March 2012 to the present.  After obtaining the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified as relevant by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, to provide the Veteran with the opportunity to obtain and submit those records for VA review. 

2.  Thereafter, the RO must arrange for the Veteran to undergo the appropriate VA examination for knee disorders for the purpose of ascertaining the current nature and extent of severity of his service-connected impairment of the anterior cruciate ligament of the left knee.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must review the Veteran's claims folder in conjunction with the examination.  

(a)  All pertinent symptomatology and findings must be reported in detail, to include, in degrees, the range of motion of the Veteran's left knee on flexion and extension.

The examiner should note the point at which motion becomes painful, if any, on flexion and extension.  

The extent of any incoordination, weakened movement and excess fatigability on use should be described, as well as flare-ups or when the left knee is used repeatedly.  To the extent possible, functional impairment due to incoordination, weakened movement and excess fatigability, as well as due to flare-ups or when the low back is used repeatedly, should be assessed in terms of additional degrees of limitation of motion.

(b)  The examiner must also comment upon whether the service-connected left knee ACL impairment is manifested by recurrent subluxation or lateral instability and, if so, the examiner should objectively characterize it as being productive of slight, moderate, or severe impairment.

(c)  The examiner should make an objective determination as to whether the left knee ACL impairment is manifested by frequent episodes of joint "locking," pain, and effusion into the left knee joint.  

The examiner should provide a complete rationale for any opinion provided.  If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.  The report prepared must be typed.

3.  The RO must arrange for the Veteran to undergo a comprehensive examination of the claimed headaches, dizziness, fatigue, impaired sleep, skin rash, respiratory symptoms, gastroesophageal symptoms, psychiatric symptoms, and pain symptoms affecting his bilateral shoulders, elbows, wrists, and ankles.  The examiner should decide whether by history, physical examination, and laboratory tests these claimed disorders cannot be attributed to any known clinical diagnosis.  The examiner should also consider whether the Veteran has a medically unexplained chronic multisymptom illness, such as chronic fatigue syndrome, and whether that illness is at least as likely as not due to service in view of his pertinent clinical and military service history, which includes a deployment into Southwest Asia during the Persian Gulf War.  

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.  All pertinent symptomatology and findings must be reported in detail.  

The examiner should provide a complete rationale for any opinion provided.  If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.  The report prepared must be typed.

The examiner(s) should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  The Veteran should be scheduled for a VA psychiatric examination.  His claims file should be made available to the psychiatric examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must review the Veteran's claims folder in conjunction with the examination.  

After reviewing the Veteran's clinical history and performing a psychiatric interview, the examining clinician should present an opinion as to whether it is as likely as not that the Veteran's Axis I diagnosis/diagnoses is/are secondarily related to any of his Axis III physical diagnoses.  The opinion should identify which specific Axis III physical diagnosis/diagnoses is/are associated with his Axis I psychiatric diagnosis/diagnoses.  

The examiner should provide a complete rationale for any opinion provided.  If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.  The report prepared must be typed.

The examiner(s) should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

5.  The RO must notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims on appeal.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any of the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examination(s) was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Thereafter, the claims file must be reviewed to ensure that all of the foregoing requested development has been completed.  After all appropriate evidentiary development has been completed, the RO should readjudicate the Veteran's claims of entitlement to an increased evaluation greater than 10 percent for left knee ACL impairment; service connection for a chronic disability manifested by persistent headaches, multiple joint pain of the shoulders, elbows, wrists, and ankles (bilaterally), persistent fatigue, chronic sleep impairment, a chronic skin disorder, a chronic respiratory disorder, a chronic gastroesophageal disorder, and a chronic disability manifested by persistent dizziness, all claimed as undiagnosed illness related to Gulf War service pursuant to 38 U.S.C. § 1117; and service connection for a chronic psychiatric disorder, to include as secondary to service-connected disabilities or as undiagnosed illness related to Gulf War service pursuant to 38 U.S.C. § 1117.  

If the maximum benefit sought on appeal remains denied with regard to any of these issues, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case with respect to any of the issues on appeal by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


